***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    REAL ESTATE MORTGAGE NETWORK, INC. v.
           LAURA SQUILLANTE ET AL.
                  (AC 39229)
               DiPentima, C. J., and Sheldon and Harper, Js.

                                   Syllabus

The plaintiff sought to foreclose a mortgage on certain real property owned
   by the named defendant, S. The trial court rendered a judgment of strict
   foreclosure and subsequently granted S’s motion to open and vacate
   the judgment, and extended the law day. Prior to the new law day, S
   filed a motion to reopen, which the court denied, but the court extended
   the law day again so that it fell on the same day as the final day in
   which S could have filed a timely appeal from denial of the motion to
   reopen. That law day passed without any appeal or the filing of any
   additional motions. Approximately nine months after the law day, S
   filed a second motion to reopen, which the trial court denied as moot
   on the ground that title had vested in the plaintiff after the law day
   passed. Thereafter, S appealed to this court, claiming that the trial court
   improperly had denied her second motion to reopen because, although
   it was filed nine months after the law day, title had not vested in the
   plaintiff, and the court had jurisdiction to reopen the judgment. S specifi-
   cally claimed that, irrespective of whether an appeal was actually filed
   on or before the law day, a law day that is set to fall within an applicable
   appeal period is invalid because it impermissibly shortens that appeal
   period. Held that the trial court correctly concluded that S’s second
   motion to reopen was moot, as S’s right to appeal from the trial court’s
   denial of her first motion to reopen ended on the law day at 5 p.m., in
   accordance with the applicable rule of practice ([2015] § 7-17), whereas
   her right to redeem did not end until midnight on that law day, and,
   accordingly, because the setting of the law day did not shorten the time
   period within which to appeal, the law day was valid, and title vested
   in the plaintiff when S failed to redeem on that day; moreover, because
   titled vested in the plaintiff and the trial court thus lacked subject matter
   jurisdiction over S’s second motion to reopen, the court should have
   dismissed rather than have denied the second motion to reopen.
           Argued April 16—officially released August 28, 2018

                             Procedural History

   Action to foreclose a mortgage on certain real prop-
erty owned by the named defendant, and for other relief,
brought to the Superior Court in the judicial district
of Hartford, where the defendants were defaulted for
failure to plead; thereafter, the court, Wahla, J., granted
the plaintiff’s motion for a judgment of strict foreclosure
and rendered judgment thereon; subsequently, the
court, Scholl, J., granted the named defendant’s motion
to open and vacate the judgment; thereafter, the court,
Scholl, J., denied the named defendant’s motion to
reopen and vacate the judgment; subsequently, the
court, Wahla, J., denied the named defendant’s motion
to reopen the judgment and extend the law day, from
which the named defendant appealed to this court.
Improper form of judgment; judgment directed.
  Matthew S. Carlone, for the appellant (named
defendant).
  Joseph R. Dunaj, with whom, on the brief, was S.
Bruce Fair, for the appellee (plaintiff).
                          Opinion

   DiPENTIMA, C. J. The defendant Laura Squillante1
appeals from an order of the trial court denying her
motion to reopen a judgment of strict foreclosure. On
appeal, the defendant claims that the trial court erred
in denying her motion because, although it was filed
approximately nine months after the applicable law day,
title had not vested in the plaintiff, Real Estate Mortgage
Network, Inc., and, thus, the court had jurisdiction to
reopen the judgment of strict foreclosure. We do not
agree.
  The following uncontroverted facts are relevant to
this appeal. On March 7, 2013, the plaintiff commenced
an action for strict foreclosure against the defendant.
In its complaint, the plaintiff alleged that the defendant
had executed a promissory note with a principal amount
of $447,700, secured by a mortgage on real property
located at 32 Frazer Fir Road in South Windsor. The
plaintiff alleged that the defendant was in default, and,
as holder of the mortgage and note, the plaintiff was
electing to accelerate the balance of the note and fore-
close on the mortgage.
   On January 7, 2015, following the expiration of the
foreclosure mediation period, the defendant was
defaulted for failure to plead. Five days later, on January
12, 2015, the trial court rendered a judgment of strict
foreclosure and scheduled the law day for April 27,
2015. Prior to the law day, on April 22, 2015, the defen-
dant filed a motion to open and vacate the judgment
of foreclosure.2 The court granted the defendant’s
motion on April 27, 2015, and extended the law day
until June 8, 2015. Prior to the new law day, on June
3, 2015, the defendant filed a motion to reopen, citing
similar grounds as those pleaded in her prior motion
to open. The court denied her motion on June 8, 2015,
but extended the law day to June 29, 2015. The law
day passed without any appeal or additional motions
being filed.
   Approximately nine months after the June 29, 2015
law day, on March 24, 2016, the defendant filed a second
motion to reopen the judgment of strict foreclosure. In
her motion, the defendant claimed that the court had
jurisdiction to open the judgment because title had not
vested in the plaintiff. Specifically, the defendant argued
that the June 29, 2015 law day was invalid because it
fell within the appeal period following the court’s denial
of the defendant’s first motion to reopen.3 Because the
law day was purportedly invalid, the defendant con-
tended that title could not vest even though no appeal
was filed. The trial court disagreed and concluded that
title had vested in the plaintiff following the June 29,
2015 law day. Accordingly, the trial court denied the
defendant’s motion as moot.
  In her appeal, the defendant claims that the trial court
erroneously denied her most recent motion to reopen
because a law day set within an applicable appeal period
is invalid. The defendant argues that, irrespective of
whether an appeal is filed, title cannot vest following
a law day that impermissibly shortens the period in
which to appeal a court’s ruling. For the reasons set
forth in this opinion, we conclude that the June 29,
2015 law day did not shorten the defendant’s appeal
period and was therefore valid. Because the law day was
valid, title vested in the plaintiff, and the defendant’s
second motion to reopen was moot.
  We begin by setting forth the applicable standard of
review for a claim that the trial court lacked subject
matter jurisdiction. ‘‘When the court draws conclusions
of law, our review is plenary and we must decide
whether those conclusions are legally and logically cor-
rect.’’ Continental Capital Corp. v. Lazarte, 57 Conn.
App. 271, 273, 749 A.2d 646 (2000).
   Whether the trial court has jurisdiction to open a
judgment of strict foreclosure is generally dependent
on whether title has vested in the encumbrancer.4 See
General Statutes § 49-15 (a) (1) (upon written motion
by interested person, court may open and modify any
judgment of strict foreclosure as it deems reasonable,
‘‘provided no such judgment shall be opened after the
title has become absolute in any encumbrancer’’
[emphasis added]). ‘‘When a motion to open and a sub-
sequent appeal from the denial of the motion to open
are filed after title has vested in an encumbrancer, no
practical relief can be granted and so the appeal
becomes moot.’’ First National Bank of Chicago v.
Luecken, 66 Conn. App. 606, 612, 785 A.2d 1148 (2001),
cert. denied, 259 Conn. 915, 792 A.2d 851 (2002).
   Normally, in an action for strict foreclosure, the run-
ning of the law day vests title in the encumbrancer. See
Ocwen Federal Bank, FSB v. Charles, 95 Conn. App.
315, 324, 898 A.2d 197 (noting that passing of law day
extinguishes right of equitable redemption and vests
title absolutely in mortgagee), cert. denied, 279 Conn.
909, 902 A.2d 1069 (2006); Barclays Bank of New York
v. Ivler, 20 Conn. App. 163, 166, 565 A.2d 252 (‘‘[u]nder
our law, an action for strict foreclosure is brought by
a mortgagee who, holding legal title, seeks not to
enforce a forfeiture but rather to foreclose an equity
of redemption unless the mortgagor satisfies the debt
on or before his law day’’), cert. denied, 213 Conn. 809,
568 A.2d 792 (1989). In order to be a valid law day,
however, the date cannot shorten any applicable period
of appeal. See Continental Capital Corp. v. Lazarte,
supra, 57 Conn. App. 273–74. To permit otherwise would
deprive a party the opportunity for judicial review and
thus violate her right to due process of law. Id.
  Here, the defendant claims that the law day was
invalid because it fell on the same day as the final
day in which she could have timely appealed from the
court’s denial of her first motion to reopen. The defen-
dant argues that the concurrent expiration of the period
to appeal and the period for equitable redemption is
tantamount to shortening the period to appeal. Accord-
ingly, the defendant argues that the June 29, 2015 law
day was invalid and that title could not have vested in
the plaintiff when she failed to redeem on that day. We
are not persuaded.
   In First Federal Savings & Loan Assn. of Rochester
v. Pellechia, 37 Conn. App. 423, 425–26, 656 A.2d 688,
cert. granted, 234 Conn. 905, 659 A.2d 1206 (1995)
(appeal withdrawn February 5, 1996), for the purpose of
determining whether a motion for deficiency judgment
was timely, we held that the period for equitable
redemption ends at midnight on the law day. Prior to
then, the mortgagor can seek to satisfy the debt and
redeem equitable title in the property. See id. Thus, this
right, although likely to be affected by the practical
limitations of normal business hours, is not actually
extinguished until the law day has ended at midnight.
   Conversely, with respect to the applicable period in
which to appeal, Practice Book (2015) § 7-17 provided
that the Superior Court clerk’s office5 shall be open
until 5 p.m. Accordingly, any filing received by the
clerk’s office after 5 p.m. ‘‘shall be deemed filed on the
next business day upon which such office is open.’’
Practice Book (2015) § 7-17. Thus, if a party wishes to
file an appeal on the last available day, she must ensure
that her filing is received by the clerk’s office no later
than 5 p.m. that day. Otherwise, the appeal shall be
deemed to have been filed on the next business day
and will be untimely.
   In light of the separate constraints governing the
deadline to appeal and the deadline to redeem, we con-
clude that, with respect to the June 29, 2015 law day,
the defendant’s right to appeal ended at 5 p.m., while her
right to redeem did not end until midnight. Therefore,
because the setting of the law day did not shorten the
time period in which to appeal, the date was valid and
title vested in the plaintiff when the defendant failed
to redeem on that day. We must note, however, that
because we conclude that title vested in the plaintiff,
the court lacked jurisdiction and should not have
denied, but rather should have dismissed, the defen-
dant’s second motion to reopen.
   The form of the judgment is improper, the judgment
is reversed and the case is remanded with direction to
dismiss the motion to reopen the judgment of strict
foreclosure as moot.
      In this opinion the other judges concurred.
  1
     The complaint also named Sharafl, LLC, a junior lienholder, as a defen-
dant. On January 7, 2015, Sharafl, LLC, was defaulted for failure to plead.
It has not participated in this appeal. We refer to Squillante as the defendant
in this opinion.
   2
     In her motion to open, the defendant argued a change in financial circum-
stances and a renewed willingness to participate in foreclosure mediation
and pursue available financing options.
   3
     ‘‘Unless a different time period is provided by statute, an appeal must
be filed within twenty days of the date notice of the judgment or decision
is given.’’ Practice Book § 63-1 (a). Here, the defendant was given notice of
the decision in open court on June 8, 2015. Because June 28, 2015, was a
Sunday, it would have been permissible for the defendant to file an appeal
on Monday, June 29, 2015. See Practice Book (2015) § 7-17 (‘‘[i]f the last
day for filing any matter in the clerk’s office falls on a day on which such
office is not open . . . then the last day for filing shall be the next business
day upon which such office is open’’).
   4
     We note that pursuant to an agreement by all appearing parties, a judg-
ment of strict foreclosure may be opened after title has vested with the
encumbrancer, provided (1) no judgment may be opened more than four
months from the date the judgment was rendered or more than thirty days
after title became absolute in any encumbrancer, whichever is later, and
(2) the rights and interests of all parties are restored to their original status
as they existed on the date judgment was rendered. See General Statutes
§ 49-15 (a) (2). There also are rare circumstances where a trial court will
have jurisdiction to open a judgment of strict foreclosure, after title has
vested with the encumbrancer, without the consent of all appearing parties.
See, e.g., New Milford Savings Bank v. Jajer, 244 Conn. 251, 258–60, 708
A.2d 1378 (1998) (trial court had jurisdiction to open judgment of strict
foreclosure to correct scrivener’s error in foreclosure complaint); Wells
Fargo Bank, N.A. v. Melahn, 148 Conn. App. 1, 12, 85 A.3d 1 (2014) (trial court
had jurisdiction to open judgment where encumbrancer falsely certified
compliance with court’s judgment of strict foreclosure).
   5
     Practice Book (2015) § 63-3 provides in relevant part that ‘‘[a]ny appeal
may be filed in the original trial court or the court to which the case was
transferred or in any judicial district court in the state . . . .’’